TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00541-CR


Roberto Alvarado, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-07 302368, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant Roberto Alvarado filed his notice of appeal on August 15, 2008.  The
appellate record was filed on October 1 and October 8, making appellant's brief due
November 7, 2008.  On December 9, counsel for appellant filed a motion for extension of time to
file his brief.  We granted the motion and extended the time to file until January 16, 2009.  On
February 2, 2009, counsel filed a second motion, asking for an additional thirty days.  We granted
that motion, making the brief due on February 18.  To date, appellant's brief has not been filed.  We
therefore order counsel to file appellant's brief no later than March 18, 2009.  If the brief is not filed,
we will abate the matter and refer it to the trial court for further proceedings under rule 38.8 of the
rules of appellate procedure.  See Tex. R. App. P. 38.8.

Before Chief Justice Jones, Justices Puryear and Henson
Filed:   February 26, 2009
Do Not Publish